Case 2:21-cv-00151-JRG-RSP Document 10 Filed 07/26/21 Page 1 of 1 PageID #: 106




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

  TIARE TECHNOLOGY, INC.,                        §
                                                 §
              Plaintiff,                         §
                                                 §
  v.                                             §
                                                          Case No. 2:21-cv-00151-JRG-RSP
                                                 §
 . FIVE GUYS ENTERPRISES, LLC,                   §
                                                 §
              Defendant.                         §
                                                 §

                                             ORDER

        Before the Court is the Unopposed Motion for 15-Day Extension to Respond to Complaint

 (“Motion”), filed by Defendant Five Guys Enterprises, LLC (“Defendant”). Dkt. No. 9.

        After due consideration, the Court GRANTS the Motion. It is therefore ORDERED that

 Defendant’s deadline to respond to the original complaint is extended from July 27, 2021 to August

 11, 2021.
        SIGNED this 3rd day of January, 2012.
        SIGNED this 26th day of July, 2021.




                                                     ____________________________________
                                                     ROY S. PAYNE
                                                     UNITED STATES MAGISTRATE JUDGE
